Order entered August 5, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00859-CV

                             THERESA BARNETT, Appellant

                                             V.

                        DAVID S. CROCKETT, ET AL., Appellee

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 10-00136

                                         ORDER
       Before the Court is appellant’s emergency motion to stay enforcement of the judgment of

the trial court. We DENY the motion.


                                                    /s/   ROBERT M. FILLMORE
                                                          JUSTICE